Citation Nr: 0816881	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  06-32 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for residuals of a right 
foot injury.  


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs 
Section, Military Department


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The appellant has had service in the Vermont Army National 
Guard, with active duty for training from June 1978 to 
September 1978, and from July 14 to July 25, 1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont, that denied the above claim.  In April 
2008, a hearing was held before the undersigned Veterans Law 
Judge at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks service connection for residuals of a 
right foot injury which occurred while he was on active duty 
for training with the National Guard in July 1998.  The 
appellant's representative submitted private medical evidence 
by fax in November 2007.  While some of the evidence 
submitted is duplicative of records previously associated 
with the file, the evidence also contains treatment 
documented in July 2006, which was not previously addressed 
by the RO, and July and August 2006 records from a prosthetic 
and orthotic service.  

The RO has not issued a supplemental statement of the case 
which addresses this evidence as is required by 38 C.F.R. § 
19.37(a).  In these situations, the Board sometimes requests 
the appellant's representative to waive initial RO 
consideration of the new evidence to avoid delay in the 
adjudication of the appellant's case.  However, at the 
appellant's hearing before the undersigned in April 2008, his 
representative requested that this medical evidence be sent 
back to the RO for consideration.  As the appellant is not 
willing to waive RO consideration of the new evidence, a 
remand is required.  Given the foregoing, on remand, the RO 
must review the new evidence and, if the claim remains 
denied, include such evidence in a supplemental statement of 
the case.  Id. 

Additionally, the appellant was treated for a right foot 
injury in December 1986 at Northeastern Vermont Regional 
Hospital.  These records should be obtained on remand.  As 
the appellant injured his right foot while working in a 
sawmill, any Workman's Compensation records should also be 
obtained.

When the appellant injured his foot during active duty for 
training in July 1998, x-rays of the foot were taken.  
However, they are not associated with the claims folder.  On 
remand, the RO/AMC should attempt to obtain these x-rays.

Finally, the appellant underwent a VA examination in April 
2007.  However, the examiner stated that it could not be 
determined without resort to speculation whether any 
degenerative disease extending into the midfoot was the 
result of the 1986 injury or the 1998 injury, especially 
since there were no x-ray reports from 1998.  The appellant 
did not report for x-rays scheduled on the day of his April 
2007 examination.  He should be scheduled for an additional 
VA examination on remand.      

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel 
Records Center, the appellant's Army 
National Guard Unit, and/or any other 
appropriate source, and request copies 
of the appellant's complete treatment 
records related to his right foot 
injury in July 1998 (treated at Fort 
Drum, NY, with x-rays at Gutherie).  
This should specifically include a 
request for the x-ray films and x-ray 
reports of the appellant's right foot. 

2.  Make arrangements to obtain the 
appellant's complete treatment records 
for his right foot injury in July 1998 
from the Danville Health Center in 
Danville, Vermont.  This should 
specifically include a request for any 
x-ray films and x-ray reports of the 
appellant's right foot. 

3.  Make arrangements to obtain the 
appellant's complete treatment records 
for his right foot injury in December 
1986 from Northeastern Vermont Regional 
Hospital.  This should specifically 
include a request for any x-ray films 
and x-ray reports of the appellant's 
right foot. 
 
4.  Ask the appellant if he filed a 
claim for Workman's Compensation as a 
result of the December 1986 right foot 
injury, and if so, make arrangements to 
obtain his complete administrative and 
medical records associated with his 
Workman's Compensation claim.

5.  Thereafter, schedule the appellant 
for a VA orthopedic examination of his 
right foot.  The claims folder must be 
made available to and reviewed by the 
examiner.  All necessary tests, 
including x-rays if indicated, should 
be conducted and all clinical findings 
reported in detail.

The examiner should provide a diagnosis 
for any right foot disorder found on 
examination.

The examiner should express an opinion 
as to the date of onset and etiology of 
all right foot disorders found to be 
present.  The examiner is to provide 
opinions on the following:

Is it at least as likely as not (50 
percent or more likelihood) that any 
currently diagnosed right foot disorder 
had its onset during active and/or is 
related to the right foot injury in 
July 1998?

Did the appellant have the currently 
diagnosed right foot disorder prior to 
his service from July 14 to July 25, 
1998 (i.e., as a result of a right foot 
injury in December 1986)?  If so, did 
he suffer a permanent increase in the 
severity of the preexisting right foot 
disorder during service in 1998 that 
was not due to the natural progress of 
the pathology (i.e., an increase in 
pathology that did not abate after 
service and would not have increased 
had he not been in service)?

A complete medical rationale must be 
provided for all determinations and 
opinions. 

6.  Finally, readjudicate the 
appellant's claim.  If the 
determination remains unfavorable to 
the appellant, issue a supplemental 
statement of the case before returning 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


